Action by the plaintiff for compensation for herself and dependent children under the "Workmen's Compensation Act", Code 1923, § 7534 et seq., for the death of her husband, an employe of the defendant.
While technical rules as to pleading are not required in actions of this charter, the present complaint should have more accurately charged that the "Plaintiff's intestate", instead of the "plaintiff", was employed, injured, etc., yet, considering the complaint in its entirety, the only reasonable meaning of same is that the plaintiff's intestate, her husband, was employed, injured, *Page 638 
etc. This defect was amendable and we find no ground of demurrer that specifically raised the point. Moreover, the record discloses that the case throughout was tried upon the sole theory that the action was for the death of plaintiff's husband who was employed by the defendant and who was injured in the course of his employment. We think this a proper case for the application of Rule 45.
True, the statute requires written notice of the injury and the facts connected therewith and which does not appear to have been given, but it has been uniformly held that it is not a condition precedent if it appears that the employer had independent knowledge of same. Sloss-Sheffield Steel  Iron Co. v. Keefe, 217 Ala. 409, 116 So. 424. Nor will this court disturb the finding of the trial court if there is any evidence tending to show knowledge. American Radiator Co. v. Andino,217 Ala. 424, 116 So. 121. We think there was evidence to support the holding of the trial court, that the defendant had knowledge of the accident, independent of written notice from the plaintiff. Foster, who seems to have had some direction or superintendence over the intestate and who ordered him to go where he was injured, saw him immediately after he was hurt. But, conceding that this of itself did not suffice, it appears that Harper, the superintendent, had acquired knowledge of the injury and procured a statement from an eye witness to the accident.
We also think that the evidence afforded a reasonable inference to support the finding of the trial court that the injury sustained by the intestate proximately caused "tetanus" or lockjaw which resulted in his death. If there is evidence supporting the trial court upon the conclusion as to the facts, this court will not, upon certiorari, disturb said conclusion as the weight of the evidence was within the province of the trial court. Hearn v. United States Cast Iron Pipe  Foundry Co., 217 Ala. 352, 116 So. 365; Hardisty v. Woodward Iron Co.,214 Ala. 256, 107 So. 837; Paramount Coal Co. v. Williams,214 Ala. 394, 108 So. 7.
The writ is denied and the judgment of the circuit court is affirmed.
BOULDIN, FOSTER, and KNIGHT, JJ., concur.
                             Upon Rehearing.